Chadwick, J.
(concurring)—That the sea of matrimony is “thick and uncertain” with neither chart nor compass to guide the mariner who embarks upon it is well understood. Judge Webster has most ably read the chart which marks the tortuous channels that lie in front of those who divide the life belt and thenceforward drift alone. His opinion is sustained by authority, and as it demonstrates the state of the law, it seems to me that it as clearly demonstrates a necessity for curative legislation. After a marriage has been dissolved by divorce and alimony awarded the one divorcee—it is not regarded as chivalrous to award alimony to the other— there is no reason, except in law, why the parties should not be subject to the call of changed conditions.
The grass widow may marry again, or may prosper upon her own account. In either event, the rejected spouse should be freed of the burden of support. Or the grass widower *70may become poor, or again marry, and happily, in which case society should concern itself to see that a tie that is broken between persons intolerable to each other does not become a club of revenge and hate in the hands of the one or a mill stone about the neck of the other.
As I have said, every reason, the dictates of common sense, the interest of society, and the logic of our statutes defining the status of married persons—save the law—call for a different rule.
It might well behoove the legislature of this state to put us in line with other states where the evil to which we are bound by authority has been cured by appropriate legislation.